                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                         COLUMBUS DIVISION

AH, a minor, by and through her parent
and natural guardian, SARAH SCOTT,
and SARAH SCOTT, in her own right,

Plaintiffs,                                      CIVIL ACTION

      vs.                                        FILE NO.: 4:19-CV-07 (CDL)

CALLAWAY GARDENS RESORT,
INC. and IDA CASON CALLAWAY
FOUNDATION,

Defendants.




CONSENT ORDER TO DISMISS A PARTY WITHOUT PREJUDICE AND
       TO RECAST THE CAPTION OF THE COMPLAINT

      Plaintiffs and Defendants, having jointly moved the Court for an order to

dismiss IDA CASON CALLAWAY FOUNDATION without prejudice, and to

recast the caption of the Complaint; and the Court, having considered said motion,

hereby GRANTS the parties' motion as submitted.

      IDA CASON CALLAWAY FOUNDATION is dismissed without prejudice,

and the caption of this Complaint will hereinafter be styled as: AH, a minor, by

and through her parent and natural guardian, SARAH SCOTT, and SARAH



                                      Page-I-
SCOTT, in her own right, Plaintiffs v. CALLAWAY GARDENS RESORT, INC.,

Defendant.

      The parties further consent that all pleadings previously filed shall be

deemed to reflect the new caption of the case.



      SO ORDERED
      this 9th day of
      April, 2019

      S/Clay D. Land

      U.S. District Judge




                                      Page -2-
